Citation Nr: 0522723	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for tuberculosis with 
thoracotomy, currently rated as noncompensable (zero 
percent).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied an increased rating for 
tuberculosis with thoracotomy.

A notice of disagreement was received in May 2003.  A 
statement of the case was issued in October 2003 and a timely 
appeal was received in December 2003.

In May 2003, the veteran submitted a document that was 
accepted as a request to reopen a claim for service 
connection for COPD.  In a December 2003 rating decision, the 
RO declined to reopen the claim in the absence of new and 
material evidence.  That denial has not been appealed.


FINDING OF FACT

The veteran's moderately advanced pulmonary tuberculosis has 
been inactive since 1962, and is currently asymptomatic.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
inactive, moderately advanced, pulmonary tuberculosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.14, 4.97, Diagnostic Code 6722 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to tell the RO about any 
additional information or evidence that he wanted VA to try 
to get for him and send any information describing additional 
evidence or the evidence itself to the RO.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The rating decision on appeal for a compensable rating was in 
February 2003.  Therefore, the veteran received a VCAA notice 
prior to the initial rating decision denying his claim, and 
the timing requirement of Pelegrini has been met.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded VA medical 
examinations in February 2002 and October 2002 in connection 
with his claim for an increased rating.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran was service-connected for pulmonary tuberculosis 
effective August 1961.  The veteran was in receipt of a 100 
percent rating until July 1965; a 50 percent rating until 
July 1969; a 30 percent rating until July 1974; and a 
noncompensable rating from July 1974 to the present.

 A December 2001 "To whom it may concern" letter from a VA 
nurse practitioner opines that the veteran's history of TB in 
service has played a significant role in his chronic 
obstructive lung disease (COPD).

The veteran received a VA Respiratory Diseases Examination in 
February 2002.  The examining physician noted the Mary 1962 
history of a resection of the posterior and subsegmental 
resection of the apical segment of the right upper lobe for 
cavitary TB.  Further noted was the June 1962 discharge as a 
nonactive case.

The veteran's history of smoking and his history of treatment 
for COPD from 1989 on were discussed, including 
cardiopulmonary exercise testing in 1997.

Pulmonary function test revealed a FVC of 3.16, 68 percent of 
normal; FEV-1 of 1.7, 47 percent of normal; FV-1/FVC 54 
percent of normal with reference of 77 percent; diffusing 
capacity 80 percent of normal; residual volume 117 percent of 
normal; total lung capacity 87 percent of normal.

There was no evidence that the veteran had active TB.  
Sputums done within the last two years were negative.  Chest 
x-ray within the last six months showed no evidence of 
activity.  There was no weight loss and sputum production had 
actually decreased a little bit over the last two or three 
years.

The examining physician concluded it was more probable than 
not that the veteran's exercise limitation was related to his 
COPD, likely from his tobacco use.  The veteran's lobectomy 
was noted, but the pattern demonstrated on the exercise test 
was not consistent with a restricted defect which would be 
expected for someone with loss of lung volume.  Additionally, 
force vital capacity was within normal limits.  A chronic 
cough was considered more probably than not related to 
chronic bronchitis from cigarette use.

With respect to the question of what percentage of the 
veteran's respiratory difficulties were due to his history of 
TB and what percentage was due to COPD, the examining 
physician concluded that there was a greater than 50 percent 
chance that any aerobic limitation was due to COPD.  The 
examiner did not doubt the complaint of shortness of breath 
and stated that the disability was multifactoral.

The examining physician concluded that the veteran's COPD was 
neither caused by nor related to his pulmonary TB.

In October 2002, the veteran received a VA Pulmonary 
Tuberculosis and Mycobacterial Diseases Examination.  The 
examiner reviewed the veteran's previous medical examinations 
and medical records, noting the veteran's 1961 diagnoses of 
tuberculosis which resulted in one lobe (1/5 of the lung) 
being removed, and the development of some fibrosis-type 
injury to the lung to treat the tuberculosis.

Physical examination showed shallow breathing, even with 
walking, and decreased sounds in the bases.  No significant 
interval changes since May 2000 were shown by x-ray.  Heart 
was within normal limits.  There were no active infiltrates, 
no consolidation or pleural effusion, no evidence of 
cavitation, pulmonary mass, of pneumothorax.

The examiner noted that the veteran did have reduction of 
lung capacity due to the surgical removal of one-fifth of the 
lung and subsequently developed COPD which further reduced 
the functioning of the lungs.  She specifically agreed with 
the opinions expressed in the February 2002 examination 
report with respect to the veteran's COPD neither being 
caused by, or related to, the veteran's service-connected 
tuberculosis.

It was noted that lung function had been reduced due to the 
tuberculosis treatment and there had been a fibrosis type 
injury to the lung area.  The examiner further noted that the 
veteran did have reduction of lung capacity due to the 
surgical removal of 1/5 of the lung and that, subsequently, 
COPD further reduced the functioning of the lungs.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Pulmonary, chronic, inactive tuberculosis is noncompensable.  
Residuals are rated as interstitial lung disease, restrictive 
lung disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (DC 6600).  Thoracoplasty is 
rated as removal of ribs under DC 5297.  38 C.F.R. § 6731 
(2004).

Analysis

The Board notes the schedular criteria in effect at the time 
the veteran was granted service connection for tuberculosis 
in 1961 provided for graduated ratings for tuberculosis after 
it was determined to be inactive.  38 C.F.R. § 4.97, 
Diagnostic Code 6722.  While the law which authorized the 
graduated ratings was subsequently repealed, the law still 
applies in the case of a veteran who, as of August 19, 1968, 
was receiving or entitled to receive compensation for 
tuberculosis.

Here, the veteran tuberculosis was last shown to be active in 
June 1962, and graduated ratings for the veteran's inactive 
tuberculosis ended in July 1974 when his rating was reduced 
to noncompensable.  Accordingly, the Board finds that the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6722 (prior 
to August 19, 1968) are not helpful to the issue on appeal.

All the evidence of record indicates that the veteran's 
tuberculosis has been inactive since June 1962 and, 
accordingly, is noncompensable absent residuals of the active 
tuberculosis. 

While the veteran had a partial resection of the right fifth 
rib, resection of one rib does not result in a compensable 
rating under 38 C.F.R. § 5297.

While the veteran has COPD, the only medical evidence of 
record relating COPD to the veteran's tuberculosis is a 
December 2001 opinion from a VA nurse practitioner which 
contains no rationale for that opinion, and which the Board 
finds to be of little probative value.

There are two recent medical opinions, in February 2002 and 
October 2002, which discuss the veteran's medical history in 
detail, include the results of numerous tests, include 
comprehensive physical examinations, and provide detailed 
rationale for their findings.  Both conclude that the 
veteran's decrease in pulmonary function is attributable to 
his COPD, and that his COPD results from his long history of 
smoking and not from his service-connected tuberculosis.  

The October 2002 examiner did note the surgical removal of 
part of a lung and subsequent fibrosis.  However, the 
examiner did not attribute any degree of impairment in a 
meaningful manner to such findings.  More probative is the 
opinion the VA examiner in February 2002 who did not 
attribute any quantifiable respiratory impairment to the 
residuals of tuberculosis.  That examiner reviewed detailed 
testing and concluded that the testing was very consistent 
with limit to exercise predominantly due to COPD.  The 
findings were not consistent with a restricted defect which 
was what would be expected for someone with loss of lung 
volume, indicating that the veteran had probably compensated 
quite well from the lobectomy.

The Board finds that it would be unable to ascribe any 
compensable degree of impairment in the absence of wild 
unsupported speculation.  The Board does note that the 
veteran has been awarded alternative special monthly 
compensation under section Q.

Absent a showing of active tuberculosis, or any residuals of 
tuberculosis, there is no basis for a compensable evaluation 
for tuberculosis, and the claim must be denied.


ORDER

Entitlement to an increased rating for tuberculosis with 
thoracotomy, currently rated as noncompensable (zero 
percent), is denied.




	                        
____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


